Citation Nr: 0528094	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-19 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for cervical spine 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from August 1978 to 
November 1978, and from May 1980 to May 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  In a rating decision dated in January 2003, the RO 
denied service connection for a cervical spine disorder, 
right knee disorder, and right hip disorder.  In May 2004, 
the RO denied service connection for a back disorder.  The 
veteran has perfected timely appeals with each of these 
decisions.  

In September 2005, the veteran provided testimony at a Travel 
Board hearing before the undersigned Veterans Law Judge, who 
will be making the final determination in this claim.  The 
veteran submitted additional evidence at that time, 
accompanied by a waiver of RO consideration.  The record was 
also left open for 60 days so that the veteran could provide 
additional evidence in support of his claims.  In September 
2005, he submitted records that were duplicative and/or 
cumulative of those already associated with the claims 
folder.  


FINDINGS OF FACT

1.  There is no competent evidence of a current back disorder 
which is the result of a disease or injury incurred in 
service.

2.  There is no competent evidence of current cervical spine 
disorder which is the result of a disease or injury incurred 
in service.

3.  There is no competent evidence of a current right knee 
disorder which is the result of a disease or injury incurred 
in service.

4.  There is no competent evidence of a right hip disorder 
which is the result of a disease or injury incurred in 
service.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
low back disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

2.  The veteran is not entitled to service connection for a 
cervical spine disorder.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

3.  The veteran is not entitled to service connection for a 
right knee disorder.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

4.  The veteran is not entitled to service connection for a 
right hip disorder.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 



among other things, for notice and assistance to claimants 
under certain circumstances.  VA issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of letters from the 
RO to the appellant in June 2002, December 2003, and February 
2004.  He was advised of what was required to substantiate 
his claims and of his and VA's responsibilities regarding his 
claims.  He was also asked to submit information and/or 
evidence, which would include that in his possession, in 
support of his claims.  The June 2002 and February 2004 
letters were sent to the appellant prior to the initial RO 
adjudication of his claims in January 2003 and May 2004.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
The record includes VA medical treatment records.  The Board 
finds no indication of any additional pertinent, outstanding 
private medical evidence specifically identified by the 
veteran that has not been requested, nor is there any 
indication that additional outstanding Federal department or 
agency records exist that should be requested in connection 
with the claims adjudicated in this decision.  38 U.S.C.A. § 
5103A(b), (c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) 
(2005).  Multiple searches have been undertaken with all 
Federal records repositories which could possibly have any 
service medical records documenting an alleged accident in 
service in 1981.  These searches have yielded no relevant 
records.  The veteran has urged that these are significant in 
that they document a treatment for injuries received in a 
rapelling accident in March 1981.  Specifically, the RO has 
requested that the National Personnel Records Center (NPRC) 
search for clinical records related to treatment in Fort 
Carson, Colorado, in 1981, and Bremerhaven, Germany, in 1982.  
The veteran's entire personnel record and morning reports for 
1981 for his service with the First 22nd Mech. Infantry, Fort 
Carson, were obtained, but failed to document the accident.  
The veteran was informed of this fact.  In June 2004, he 
submitted a news article from the Fort Carson base newspaper 
showing the veteran's Infantry Company Pioneers were involved 
in rapelling training in March 1981.  Although he requested 
additional searching at that time, VA personnel noted that 
the search for the unit records for the entire year of 1981 
was negative.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  An examination or opinion is necessary to make 
a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, VA 
examination was provided in November 2002 and there is a 
medical opinion of record, as discussed below.  As will be 
discussed in the body of the decision, inasmuch as the 
veteran has current diagnoses of the disorders, he has not 
brought forth any competent evidence suggestive of a causal 
connection between the current disabilities and service.  The 
RO informed him that he would need medical evidence of a 
relationship between the current disabilities and service, 
and the veteran has not provided such evidence.  Thus, the 
Board finds that no additional action is necessary as to 
these claims.  





II.  Service connection

The veteran urges that he currently has disorders of the 
back, neck, right knee, and right hip which were incurred in 
service.  Specifically, he urges that an undocumented 
rapelling accident during a demonstration in March 1981 is 
the etiological cause of these four orthopedic problems.  He 
has submitted the following in support of his theory: written 
argument and a diagram of the accident; testimony; a lay 
statement from his mother attesting to her observation that 
he walked with a limp following service in Germany; a lay 
statement from his alleged comrade L.C. who witnessed the 
accident and the veteran's subsequent taping of his ankles; a 
record of a court martial in November 1982 which included 
charges of avoiding physical training examination.  The 
veteran urges that he had treatment at Fort Carson, as well 
as follow-up treatment in Bremerhaven and Achen, Germany.  He 
also urges he hit his head, hurting his neck, in a TRAK 
accident in October 1980.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain chronic diseases, 
including arthritis, may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where the 
evidence, regardless of its date, shows that the veteran had 
a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2005).
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service medical records do not specifically document 
treatment for the reported rapelling injury in 1981.  The 
veteran was treated on March 3, 1981, for a right ankle 
sprain initially at the 1st BN M 22 Inf. Aid Station at Fort 
Carson.  He was referred to and treated at the troop medical 
clinic # 2, Fort Carson, on the same day.  The assessment was 
sprain.  He was confined to quarters for 48 hours.  There is 
follow up treatment for the right ankle sprain noted at later 
dates.  Nonetheless, the veteran had no medical treatment for 
the neck or right hip.  He was seen once for pain in the low 
back in August 1981.  This was reportedly following changing 
track pads.  On examination, there was no pain or redness, 
and there was no diagnosis.  The veteran was excused from PT 
and heavy lifting for 48 hours.  He was seen once in 1983 for 
a bruised right thigh after playing football.  The 
observation was normal right knee exam.  He was excused from 
lower body PT for five days.  

The veteran filed the instant claim for service connection 
for his right hip, knee ankle and neck in April 2002.  The 
back claim was filed in January 2004.  Post service medical 
records include those from the VA medical center (VAMC) in 
Omaha, Nebraska, dated from February 2002 through November 
2002, VAMC Des Moines, and Mason City Clinic, from December 
2002 through June 2005, and an MRI from IMI of North Miami 
Beach dated in February 2001.  These show evidence of current 
right hip, right knee, and neck disabilities.  The veteran 
underwent a total right hip replacement in October 2002 at 
the Omaha VAMC.  However, no treatment records show any 
treatment prior to 2001.  Similarly, there has been no 
treatment of the right knee, neck or back prior to 2001.

A VA examination report dated in November 2002 reflects 
diagnosis of osteoarthritis of the right hip with recent 
total right hip replacement, osteoarthritis of the right knee 
suggestively may be imposed upon crystal arthritis, arthritis 
of the right ankle joint, and arthritis of the cervical 
spine.  The examiner related the right ankle condition and 
arthritis to service, with a notation of the right ankle 
injury in service.  

Service connection was granted for degenerative changes of 
the right ankle, but denied as to the right hip, knee and the 
neck, in January 2003.

Treatment records include an orthopedic clinic note dated in 
March 2003 reflecting the examiner's opinion as to the 
etiology of the veteran's other orthopedic complaints.  He 
noted the reported 47 foot rapelling fall and rolling in 
service.  He reviewed the cervical and lumbar spine x-rays 
showing disc narrowing.  The examiner opined that he could 
not say there was a direct link between the fall and the 
current orthopedic conditions, but a fall from that level 
could precipitate degenerative joint conditions in some 
cases.  

The veteran's lay evidence includes his written statements 
and testimony as to the incurrence of the accident in March 
1981, and the reported consistent problems with his back, 
neck, right hip and right knee since then.  He drew a diagram 
of the accident.  He had a friend, L.C., submit a statement 
indicating that he witnessed the veteran's accident and post-
accident injuries in 1981.  He remembered the veteran duck-
taped his ankles.  Also, his mother wrote a statement on 
support of his claim attesting to her observations of his 
limping after service in Germany.  

The back claim, filed in January 2004, was denied in May 
2004.  

In June 2004, the veteran submitted an article from 
Mountaineer newspaper of Fort Carson dated in March 1981.  
This showed that the veteran's unit was rapelling from a 
helicopter in preparation for over two weeks of training in 
Canada.  

VA treatment records dated in June 2005 show internal 
derangement of the right knee.  


A.  Back Disorder

Initially, the Board points out that the veteran's 
description as to the rapelling accident is not documented in 
the record despite multiple attempts to obtain records of the 
incident.  Nevertheless, the lack of such verification is not 
critical in view of the rest of the evidence.  

Medical records both during and after service fail to 
disclose an actual diagnosed or noted disorder of the low 
back in service.  The one episode of back pain related to the 
Trak pads in 1983 was an isolated incident only treated once.  
There is no evidence of a chronic back disorder until many 
years later, when the VA treatment provided noted lumbar 
narrowing in March 2003.  In fact, the only medical opinion 
of record, dated in March 2003, is against the claim. Thus, 
contrary to the veteran's contention that he has a back 
disorder that is related to his service, there is no 
competent medical evidence of a current back disability 
related to service.  The only evidence that any current low 
back disorder is related to service is the veteran's 
contentions and the lay opinions of his mother and his 
comrade.  The actual medical evidence does not support the 
claim.  While the veteran, his mother and friend are 
competent to describe the symptoms that he experienced, their 
statements are without significant probative value in regard 
to the issue at hand, as they have not been shown to possess 
the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Thus, the veteran's personal belief, and those of his mother 
and comrade, that he has a current back disorder cannot serve 
to prove that the disability had its onset during active 
service or is related to any in-service disease or injury.  
The actual lack of records of the accident are not critical 
because even assuming the accident happened in March 1981, 
there are records of treatment for the right ankle at that 
time, but not for other orthopedic problems alleged.  Thus, 
the Board observes that even assuming the accident occurred, 
there was no treatment for the back, cervical spine, right 
hip or right knee at the time.  The record shows that the 
initial treatment in March 1981 and the subsequent treatment 
involved only the right ankle.  This is consistent with his 
mother's statement that he limped after his tour in Germany, 
as well as the statement from L.C. that the veteran had to 
duck tape his ankles.  Even with documentation of that 
occurrence, the VA opinion of record is against the theory 
that the current low back, cervical spine, or right hip 
disorders are related to service.  

In the absence of medical evidence establishing current 
disability related to active service, the preponderance of 
the evidence is against the claim for service connection for 
a low back disorder.  The benefit of the doubt has been 
considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issues.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.





B.  Cervical spine and right hip disorders

The aforementioned post-service records show initial 
diagnosis of cervical spine and right hip disorders following 
service.  VA examination in November 2002 shows arthritis of 
the cervical spine and right knee.  These were not related to 
service by any health care provider.  In fact, the only 
medical opinion of record, dated in March 2003, is against 
the claims.  Additional subsequent treatment records are 
negative for findings or opinions of a relationship between 
current cervical spine and right hip disorders and any in-
service disease or injury.  

While a review of the record shows that the conditions exist 
following service, with the earliest documented manifestation 
of such disorder being almost 20 years following service, 
there is no competent medical evidence which demonstrates 
that a cervical spine disorder or right hip disorder is 
related to service.  The service medical records do not show 
a cervical spine or right hip disorder, the diagnoses 
occurred 20 years after service, (including outside the 
presumptive period for arthritis) and no health care provider 
has opined that there is a relationship between any cervical 
spine or right hip disorder and service.  

The only evidence of a relationship between the service and 
current cervical spine or right hip disorders, first 
documented many years following service, is the veteran's 
contentions.  The actual medical evidence is against the 
claims.  While the veteran and his lay witnesses are 
competent to describe the symptoms that he experienced, their 
statements are without significant probative value in regard 
to the issue at hand, as they have not been shown to possess 
the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the veteran's personal belief or the opinion 
of his mother or friend that he has a current disability, and 
that a relationship exists between the disability, first 
manifested many years after service, and his service, cannot 
serve to prove that the disability for which the veteran 
claims service connection was incurred in or aggravated by 
service.  All of the probative medical evidence is against 
his theory.  In the absence of medical evidence establishing 
a relationship between cervical spine disorder or a right hip 
disorder and service, the preponderance of the evidence is 
against the claims of service connection for such 
disabilities.  Again, the Board notes that even assuming the 
rapelling accident took place, the competent medical opinion 
evidence is against the claims.  

Finally, the Board notes that the VA treatment records 
contain the veteran's reported history of having injured his 
neck, right hip and right knee during service, as well as an 
assessment of service-connected injuries to the neck, right 
hip, and right knee in April 2002.  However, evidence that is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


C.  Right knee

The November 2002 VA examination represents the initial post 
service diagnosis of right knee arthritis.  The examiner in 
March 2003 was unable to conclude that the right knee 
complaints were related to the reported accident in 1981.  
However, the records are negative for additional relevant 
findings or favorable opinions of a relationship between 
current right knee disorder and service.  

While a review of the record shows that a right knee disorder 
exists following service, with the earliest documented 
manifestation of such a disorder being over 20 years 
following service, there is no competent medical evidence 
which demonstrates that a right knee disorder is related to 
service.  The service medical records do not show a right 
knee disorder, the diagnosis occurred 20 years after service, 
and no health care provider has opined that there is a 
relationship between any right knee disorder and service.  

The only evidence of a relationship between the service and 
current right knee disorder, first documented many years 
following service, is the veteran's contentions and the lay 
statements attesting to abnormalities related to injury in 
March 1981 and subsequent limping.   These do not address a 
right knee disorder.  The Board acknowledges that the veteran 
may have experienced the rapelling accident in March 1981.  
However, the records document that the only treatment or 
findings at that time related to the right ankle.  The actual 
medical evidence is against the claim for the right knee.  
While the veteran and his lay witnesses are competent to 
describe the symptoms that he experienced or they observed, 
the statements are without significant probative value in 
regard to the issue at hand, as the veteran and other lay 
witnesses have not been shown to possess the medical training 
or expertise needed to render a competent opinion as to 
diagnosis or medical causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the lay 
person's personal belief that the veteran has a current right 
knee disorder, and that a relationship exists between the 
disability, first manifested many years after service, and 
his service, cannot serve to prove that the disability for 
which the veteran claims service connection was incurred in 
service.  

Finally, the Board notes that the VA treatment records 
contain the veteran's reported history of having injured his 
neck, right hip and right knee during service, as well as an 
assessment of service-connected injuries to the neck, right 
hip, and right knee in April 2002.  However, evidence that is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

All of the probative medical evidence is against his theory.  
In the absence of medical evidence establishing a 
relationship between a right knee disorder and service, the 
preponderance of the evidence is against the claim of service 
connection for such disability.  The benefit of the doubt has 
been considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.



ORDER

Service connection for a low back disorder is denied.

Service connection for cervical spine disorder is denied.

Service connection for a right knee disorder is denied.  

Service connection for a right hip disorder is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


